                  1 MARC E. MAYER (SBN 190969)
                      mem@msk.com
                  2 KARJN""G. PAGNANELLI (SBN 174763)
                      kfil!@,msk.com
                  3 MITCltELL SILBERBERG & KNUPP LLP
                    2049 Cen!Ury Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Plaintiff
                    UBISOFT, INC.

                  8                       UNITED STATES DISTRICT COURT
                  9                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 UBISOFT, INC., a corporation existing   CASE NO. 2:20-cv-00478 DMG (ASx)
                    under the laws of California,
                 12                                         District Judge Dolly M. Gee
                                 Plaintiff,                 Magistrate Judge A1ka Sagar
                 13
                           V.
                 14                                         rPROPOSED] PROTECTIVE ORDER
                      DENNIS KRUK, a/k/a
                 15   DENNIS KRUK, D.K 3,
                      DENNIST0KRUKD,
                 16   DENNISl0KRUK, BYDK 3,
                      FOREVERDK 3, and DERDK, an
                 17   individual; MAXIMILIAN KUEHL,         Filed:       March 24, 2020
                      a/k/a GIVEMEYOURELLO,                 Trial:       NIA
                 18   MAXIMILIANKUEHL0, VERSIX,
                      DANIELDUSENANDR,
                 19   SIXSIEGEGAMING, and VERSIX, an
                      individual; KELVIN (KEVIN) UTTIH,
                 20   a/k/a KUTTIHS, KUtTIH, and
                      KEUTTIH, an individual; B.R. a/k/a
                 21   TEST123TEST123,
                      BENJAMINSTRIKE,
                 22   BENJAMINSTRIKES,
                      XBLAZZEROPSERVICES, and
                 23   LIGHTNING MAN420, an individual;
                      SNG.ONE LTD, an entity of unknown
                 24   form; DOE 1 a/k/a
                      SHORTNAMEGAME,
                 25   @SHORTNAMEGAME, and
                      APPLE.ID12343@GMAIL.COM; and
                 26   DOES 2 through ro, inclusive,
                 27              Defendants.
    Mitchell     28
  Silberberg &
   KnuppLLP
11951145.2
                                                                                  Exhibit A
                                                                                    Page4
Inc. v. Dennis Kruk, et al.
   April 2, 2020



/ s / Sagar
Inc. v. Dennis Kruk, et al.
